                                      Case 3:19-cv-00061 Document 1-2 Filed 02/14/19 Page 1 of 2
JS 44 (Rev. 08/16)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadins or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                               DEFENDANTS
                                                                                                               Swift Transportation Co. of Arizona, LLC
Favela, Lilia                                                                                                  Walmart, Inc.
                                                                                                               Maldonado, Michael "Mike"
    (b) County of Residence of First Listed Plaintiff             El Paso County, Texas                         County of Residence of First Listed Defendant Maricopa County, Arizona
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)

Scherr & Legate, PLLC, 109 N. Oregon, 12th Floor, El Paso, Texas                                               (see attachment)
79901, (915) 544-0100, Maxey M. Scherr

H. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plaintiff
                                                                                                          (For Diversity Cases Only)                                             and One Box for Defendant)
0 1    U.S. Government                0 3    Federal Question                                                                      PTF            DEF                                           PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                         Citizen of This State           1            0 1       Incorporated or Principal Place      0 4      0 4
                                                                                                                                                              of Business In This State

0 2    U.S. Government                X4     Diversity                                               Citizen of Another State          0 2         X 2      Incorporated and Principal Place    0   5   0 5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                                   of Business In Another State

                                                                                                     Citizen or Subject of a           0 3         0    3   Foreign Nation                      0   6   06
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                            TORTS                                   FORFEITURE/PENALTY                              BANKRUPTCY                    OTHER STATUTES              1
0   110 Insurance                      PERSONAL INJURY                PERSONAL INJURY                0 625 Drug Related Seizure              0 422 Appeal 28 USC 158            0 375 False Claims Act
0   120 Marine                       0 310 Airplane                 0 365 Personal Injury -                of Property 21 USC 881            0 423 Withdrawal                   0 376 Qui Tam (31 USC
0   130 Miller Act                   0 315 Airplane Product               Product Liability          0 690 Other                                   28 USC 157                         3729(a))
0   140 Negotiable Instrument               Liability               0 367 Health Care/                                                                                          0 400 State Reapportionment
0   150 Recovery of Overpayment      0 320 Assault, Libel &               Pharmaceutical                                                       PROPERTY RIGHTS                  0 410 Antitrust
        & Enforcement of Judgment           Slander                       Personal Injury                                                    0 820 Copyrights                   0 430 Banks and Banking
0   151 Medicare Act                 0 330 Federal Employers'             Product Liability                                                  0 830 Patent                       0 450 Commerce
0   152 Recovery of Defaulted               Liability               0 368 Asbestos Personal                                                  0 840 Trademark                    0 460 Deportation
        Student Loans                0 340 Marine                          Injury Product                                                                                       0 470 Racketeer Influenced and
        (Excludes Veterans)          0 345 Marine Product                 Liability                      LABOR                                   SOCIAL SECURITY                      Corrupt Organizations
0   153 Recovery of Overpayment             Liability                PERSONAL PROPERTY        0 710 Fair Labor Standards                     0   861 HIA (1395ff)               0 480 Consumer Credit
        of Veteran's Benefits        0 350 Motor Vehicle            0 370 Other Fraud                Act                                     0   862 Black Lung (923)           0 490 Cable/Sat TV
0   160 Stockholders' Suits          0 355 Motor Vehicle            0 371 Truth in Lending    0 720 Labor/Management                         0   863 DIWC/DIWW (405(g))         0 850 Securities/Commodities/
0   190 Other Contract                     Product Liability        0 380 Other Personal             Relations                               0   864 SSID Title XVI                   Exchange
0   195 Contract Product Liability   X 360 Other Personal                 Property Damage     0 740 Railway Labor Act                        0   865 RSI (405(g))               0 890 Other Statutory Actions
0   196 Franchise                          Injury                   0 385 Property Damage     0 751 Family and Medical                                                          0 891 Agricultural Acts
                                     0 362 Personal Injury -              Product Liability          Leave Act                                                                  0 893 Environmental Matters
                                           Medical Malpractice
                                                                                            , 0 790 Other Labor Litigation                                                      0 895 Freedom of Information
        REAL PROPERTY                   CIVIL RIGHTS                 PRISONER PETITIONS 0 791 Employee Retirement                              FEDERAL TAX SUITS                      Act
0   210 Land Condemnation            0 440 Other Civil Rights         Habeas Corpus:                Income Security Act                      0 870 Taxes (U.S. Plaintiff        0 896 Arbitration
0   220 Foreclosure                  0 441 Voting                   0 463 Alien Detainee                                                           or Defendant)                0 899 Administrative Procedure
0   230 Rent Lease & Ejectment       0 442 Employment               0 510 Motions to Vacate                                                  0 871 IRS—Third Party                    Act/Review or Appeal of
0   240 Torts to Land                0 443 Housing/                       Sentence                                                                 26 USC 7609                        Agency Decision
0   245 Tort Product Liability             Accommodations           0 530 General                                                                                               0 950 Constitutionality of
0   290 All Other Real Property      0 445 Amer. w/Disabilities -   0 535 Death Penalty              IMMIGRATION                                                                      State Statutes
                                           Employment                 Other:                  0 462 Naturalization Application
                                     0 446 Amer. w/Disabilities -   0 540 Mandamus & Other    0 465 Other Immigration
                                           Other                    0 550 Civil Rights              Actions
                                     0 448 Education                0 555 Prison Condition
                                                                    0 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an "X" in One Box Only)
0 1 Original    X2 Removed from                          0    3     Remanded from              0 4   Reinstated or      0 5 Transferred from                0   6   Multidistrict        0 8 Multidistrict
    Proceeding        State Court                                   Appellate Court                  Reopened               Another District                        Litigation -             Litigation -
                                                                                                                                (.specify)                          Transfer                 Direct File
                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                       28 U.S.C. 1332, 1441, 1446
VI. CAUSE OF ACTION Brief description of cause:
                       Negligence and premises liability cause of action arising from a trailer door allegedly hitting Plaintiffs head
VII. REQUESTED IN     (3 CHECK IF THIS IS A CLASS ACTION                    DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:            UNDER RULE 23, F.R.Cv.P.                            1,000,000.00                              JURY DEMAND:         X Yes     0 No
VIII. RELATED CASE(S)
                         (See instructions):
      IF ANY                                  JUDGE                                                               DOCKET NUMBER
DATE                                                                    SIGNATURE eV.ATTOI                 F     C
                                                                                                                 ( 0,125'-
02/14/2019
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                       JUDGE                                MAG. JUDGE
            Case 3:19-cv-00061 Document 1-2 Filed 02/14/19 Page 2 of 2



                           Attachment to Civil Cover Sheet (JS-44)


Swift Transportation Co. of Arizona, LLC
Address: Rincon Law Group, P.C., 1014 N Mesa Ste 200, El Paso, Texas 79902
Telephone number: 915-532-6800
Attorneys of record: Carlos Rincon, Cindy M. Vazquez


Walmart, Inc.
Address: Ray, McChristian & Jeans, P.C., 5822 Cromo Drive, El Paso, Texas 79912
Telephone number: (915) 832-7200
Attorney of record: Jeff Ray


Michael "Mike" Maldonado
Defendant has not been served




{RLG Files/0189/0029/00451976.DOCX /}
